Case: 17-11742            Date Filed: 08/28/2018             Page: 1 of 18


                                                                                                    [PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 17-11742
                                      ________________________

                                D.C. Docket No. 1:15-cv-01834-RWS



JOHN DANIEL BLUE,

                                                                       Plaintiff - Appellant,

versus

MARIA DEGUADALUPE LOPEZ,
a DFACS caseworker, in her individual capacity,

                                                                       Defendant - Appellee.

                                      ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                              (August 28, 2018)

Before ROSENBAUM and JILL PRYOR, Circuit Judges, and BARTLE, ⃰ District
Judge.

ROSENBAUM, Circuit Judge:
⃰
 Honorable Harvey Bartle III, United States District Judge for the Eastern District of Pennsylvania, sitting by
designation.
             Case: 17-11742     Date Filed: 08/28/2018   Page: 2 of 18


      We can’t tell what time it is by measuring yards. We can’t know how much

something weighs by measuring lightyears. We can’t see how long a field is by

measuring degrees of heat. And we can’t quantify rainfall by measuring it on the

Richter magnitude scale. That’s because in all of these cases, the measuring device

simply is not designed to gauge the thing we are trying to measure.

      Here, we must decide whether a legal measuring device—the standard for

denying a motion for directed verdict in a Georgia criminal trial—can accurately

gauge whether another legal standard—the propriety of granting summary

judgment to a defendant in a 42 U.S.C. § 1983 malicious-prosecution case—has

been satisfied. Georgia’s Monroe Rule dictates that denial of a motion for directed

verdict in a criminal trial conclusively demonstrates the existence of probable

cause, thereby precluding a state civil malicious-prosecution claim based on the

prosecution in which the criminal court denied the directed verdict. The district

court here applied the Monroe Rule to grant summary judgment to Defendant-

Appellee Maria Lopez, a case manager and investigator with the Georgia

Department of Family and Child Services (“DFACS”), and against Plaintiff-

Appellant John Blue on his § 1983 malicious-prosecution claim.

      For the reasons we explain below, we conclude that was error. The denial of

a directed verdict in a criminal trial does not measure what matters in evaluating on

summary judgment in the §1983 case whether probable cause for a prosecution


                                         2
             Case: 17-11742     Date Filed: 08/28/2018   Page: 3 of 18


existed: the credibility, reliability, and quality of evidence supporting the

prosecution in the first place. We therefore now vacate the entry of summary

judgment and remand for further proceedings consistent with this opinion.

                                         I.

                                        A.

      This case arises from an incident involving Blue and Lopez. At the time of

the incident, Blue lived with his girlfriend Zstanya Patrick and their two sons, who

were 14 and 10 years old.

      DFACS received a complaint alleging domestic violence at the Patrick

residence. So on the morning of June 12, 2014, Lopez went to Patrick’s apartment

to investigate. When Lopez arrived, she was driving a car that DFACS had

provided for use in her job. Because of a medical condition, Lopez was using an

intravenous (“IV”) catheter, which was located on her arm.

      After Lopez parked, she went to the front door, and Patrick answered.

Lopez asked her to step outside to speak with her. Patrick complied.

      During their conversation, Patrick admitted that domestic violence had

occurred in the home. Patrick said that she and Blue did not get along, and she

described a recent incident where Blue had hit one of the children, causing the

child to complain of ringing in his ear. When Lopez asked Patrick what she

intended to do about the situation, Patrick explained that she was going to separate


                                         3
                Case: 17-11742       Date Filed: 08/28/2018       Page: 4 of 18


from Blue and move with her sons to Ohio. But Patrick had not made any specific

plans about a timeframe for moving.

       While the two women spoke, Blue arrived at the apartment.                        As Blue

approached, Patrick asked Lopez to change the subject.

       Blue did not address the two women when he entered the home. According

to Blue, he did not know of Lopez’s official capacity when he saw Patrick and

Lopez speaking together. Instead, Blue stated that he believed that Lopez, whom

he later described as appearing disheveled, was a “drug addict” friend of Patrick’s.

He claimed to base his belief on what he described as Lopez’s flushed face and on

his alleged observation of the IV dangling from her arm. 1

       Once Blue entered the apartment, he found his sons and told them to get

dressed while he went out. Blue then left the apartment.

       In the meantime, Lopez became concerned about Patrick’s lack of a specific

plan to remove the two children from the alleged domestic violence occurring in

the home. So she returned to her car to call her supervisor and discuss the

problem. Lopez’s supervisor instructed Lopez to contact the Juvenile Court so she

could take further action.




       1
         Lopez denied that the IV was visible, instead stating that it was covered by a “band.”
She did tell Patrick about the IV because she used it as an excuse for declining to enter Patrick’s
home, since it smelled of smoke.
                                                4
              Case: 17-11742    Date Filed: 08/28/2018    Page: 5 of 18


      Lopez did just that. Once she reached the Juvenile Court by phone, a judge

there granted Authorizations for Protective Custody (“Authorizations”) for the

children.   The Juvenile Court then emailed Lopez the Authorizations, which

permitted her, on behalf of DFACS, to take Blue’s sons into custody.

      At about this time, Blue, who had left the apartment a few minutes earlier,

returned for his children. According to Blue, when he arrived at the apartment, he

did not see Lopez because, he later reasoned, she was in her car speaking with her

supervisor and the Juvenile Court. Blue went into the apartment, waited for the

children to get dressed, and then left the apartment with the children.

      As Lopez continued to sit in her car, Blue emerged from the apartment with

his sons. The three entered Blue’s van, which was parked head-in in the parking

space directly across from and in front of Lopez’s car, which was backed in and

therefore facing the back of Blue’s van. An eight-to-ten-foot-wide lane of travel

separated the two vehicles.

      Blue and his children entered the van and prepared to back out of the

parking space. Lopez did not want the children to leave because DFACS had

custody of them under the Authorizations issued by the Juvenile Court.

      In Blue’s version of the facts, as he prepared to back out of his parking spot,

Lopez approached the van, beat on the driver’s side window and told him he could




                                          5
               Case: 17-11742   Date Filed: 08/28/2018    Page: 6 of 18


not leave with the children. Blue simply said, “No,” and began backing out of the

parking space.

      What happened next is hotly disputed by the parties. According to Blue, as

he was backing out, Lopez ran to her car and deliberately drove it into the back of

Blue’s van. But Lopez claimed that it was Blue who struck her vehicle: Lopez

asserted that she pulled her car up behind the van to prevent Blue from leaving

with the children, but she did not strike his van. Rather, after she got close and had

already stopped moving, Blue then backed into her.

      Blue claimed that after the two cars collided, Blue got out of his van and

asked Lopez to move her vehicle, but she did not respond. At the time, Blue said,

he thought Lopez looked “high” and “crazy as heck,” and his only interest was

getting his children away from Lopez.

      So when Lopez refused to move her car, Blue returned to his van and began

driving it backward and forward multiple times until he was able to leave the

parking space. Blue later claimed that he succeeded in leaving without hitting

Lopez’s car, though even later, he conceded that he used his van to “push” off

Lopez’s car.

      Lopez had a different take on the incident. She said that Blue rammed her

vehicle with his van until he had successfully pushed her car out of the way and

was able to maneuver the van out of the parking space. After Blue left the


                                          6
             Case: 17-11742     Date Filed: 08/28/2018   Page: 7 of 18


apartment complex with his children, Lopez called 911 to report the incident,

prompting police to arrive on the scene and speak with Lopez.

      Lopez later went to the Duluth Police Department to give a statement to

police. In her statement, Lopez reported that Blue rammed her car as he was

leaving the parking lot. As Lopez described the incident, Blue “continued backing

into her vehicle until he had created a space where he could flee with his vehicle

and both juveniles.”

      An officer then asked the Georgia Bureau of Investigation to issue a

statewide alert for the children. And the officers who spoke to Lopez asked if she

wanted to press charges against Blue. Lopez called her supervisor at DFACS, who

told Lopez to press charges.

      At some point, Blue saw the police alert on television and, after asking his

parents to pick up the children, turned himself in. Once at the Duluth Police

Department, Blue spoke with the lead investigator. Blue told the investigator that,

after he and the children entered the van and as he was backing up, Lopez drove

her car into the back of his van. Following the initial impact, Blue said he hit the

gas, pushed her car off, and left. He told the detective that if he hit Lopez’s car

with his van, it was because he was trying to get out of the parking space.

      The police ultimately arrested Blue, and an indictment was returned against

him on a single charge of aggravated assault in violation of O.C.G.A. §16-5-


                                          7
              Case: 17-11742      Date Filed: 08/28/2018   Page: 8 of 18


21(a)(2). The Superior Court of Gwinnett County held a jury trial on the charge.

At the close of the government’s evidence, Blue’s attorney moved for a directed

verdict. The court denied the motion for directed verdict. Then the case proceeded

to the jury, and it returned a verdict of not guilty.

                                           B.

      Following his acquittal, Blue filed a lawsuit against Lopez asserting, among

other things, a Fourth Amendment malicious-prosecution claim under 42 U.S.C. §

1983. 2

      In the course of the proceedings, Lopez moved for summary judgment on

the malicious-prosecution claim. In her motion, Lopez argued that Blue could not

establish the necessary elements of his claim because he could not show that the

prosecution was carried on “maliciously and without probable cause.” Lopez

offered two independent reasons for why this was so. First, she contended that

probable cause for the prosecution was “conclusively established” when the state

trial court judge denied Blue’s motion for directed verdict in the criminal trial.

Lopez relied on a Georgia Supreme Court case in support of her argument—

Monroe v. Sigler, 353 S.E.2d 23 (Ga. 1987). Second, Lopez asserted that Blue’s

own statements established probable cause to prosecute him for aggravated assault,

or closely related charges. Lopez further contended she was entitled to qualified

      2
        After Lopez filed a motion to dismiss the Complaint, Blue filed an Amended
Complaint. The Amended Complaint is the operative pleading in this case.
                                            8
              Case: 17-11742     Date Filed: 08/28/2018   Page: 9 of 18


immunity since she was a government defendant, and her conduct did not violate

Blue’s clearly established rights.

      The district court ultimately granted summary judgment in favor of Lopez

on the malicious-prosecution claim. But in doing so, it relied solely on Monroe,

without considering whether Blue’s own statements established probable cause. In

particular, the district court held that in accordance with Monroe, Lopez

definitively established probable cause for Blue’s arrest through the Georgia trial

court’s denial of Blue’s motion for directed verdict. So, the district court reasoned,

Blue’s malicious-prosecution claim failed as a matter of law. Consequently, the

district court entered judgment for Lopez.

      Blue now appeals.

                                         II.

      We review de novo a district court’s grant of a summary-judgment motion.

Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012). Summary

judgment is appropriate where “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Rule 56(a), Fed. R.

Civ. P. In conducting our review, we consider the record and draw all reasonable

inferences in the light most favorable to the non-moving party—here, Blue.

Strickland, 692 F.3d at 1154; Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir.

2008) (per curiam) (citation omitted).


                                          9
               Case: 17-11742        Date Filed: 08/28/2018       Page: 10 of 18


                                               III.

       We have identified malicious prosecution as a violation of the Fourth

Amendment and as a viable constitutional tort under § 1983.3 See Kingsland v.

City of Miami, 382 F.3d 1220, 1234 (11th Cir. 2004); Wood v. Kesler, 323 F.3d
872, 880 (11th Cir. 2003). To establish a federal claim for malicious prosecution

under § 1983, a plaintiff must prove (1) the elements of the common-law tort of

malicious prosecution and (2) a violation of his Fourth Amendment right to be free

from unreasonable seizures. Wood, 323 F.3d at 881 (citations omitted).

       In Wood, we noted as to the “constituent elements of the common law tort of

malicious prosecution, this Court has looked to both federal and state law and

determined how those elements have historically developed.”                        Id. (citations

omitted). To prove a § 1983 malicious-prosecution claim, under federal law and

Georgia law, a plaintiff must establish the following: “(1) a criminal prosecution

       3
          Lopez asserts that Blue waived the specific argument he makes on appeal by not raising
it in the district court. See Ramirez v. Sec’y, U.S. Dep’t of Transp., 686 F.3d 1239, 1249 (11th
Cir. 2012) (“[W]e will generally refuse to consider arguments raised for the first time on
appeal.”). In particular, Lopez takes issue with that aspect of Blue’s argument on appeal
contending that the district court erred by failing to apply a mandatory three-part test deriving
from 42 U.S.C. § 1988 set forth in Moore v. Liberty National Life Insurance Co., 267 F.3d 1209,
1214 (11th Cir. 2001), to determine whether the state law set forth in Monroe is at odds with
federal law. We find no waiver. First, we do not reach the Moore issue in vacating the grant of
summary judgment. Second, we find that Blue did not waive the argument that the district
court’s application of the Monroe Rule was error—the basis on which we decide this appeal.
And third, even if any waiver occurred, we may exercise our discretion to consider Blue’s
argument because the issue raised is purely one of law, and the ends of justice will be best served
by doing so. See Ramirez, 686 F.3d at 1250. That is so because “the proper resolution is beyond
any doubt,” and the argument at issue involves a “significant question[] of general impact or of
great public concern[,]” id. (citations and internal quotation marks omitted), because the courts in
our Circuit resolve numerous § 1983 claims for malicious prosecution.
                                                10
             Case: 17-11742    Date Filed: 08/28/2018   Page: 11 of 18


instituted or continued by the present defendant; (2) with malice and without

probable cause; (3) that terminated in the plaintiff accused’s favor; and (4) caused

damage to the plaintiff accused.” Kjellsen v. Mills, 517 F.3d 1232, 1237 (11th Cir.

2008) (quoting Wood, 323 F.3d at 881–82).

      Here, the district court found, based on the Georgia criminal court’s denial

of the motion for directed verdict, that Blue could not establish a necessary

element of his malicious-prosecution claim—a lack of probable cause. The district

court did not conduct any independent analysis of whether probable cause in fact

existed to prosecute Blue. Rather, it relied exclusively on the Monroe Rule and the

denial of the motion for directed verdict in Blue’s criminal prosecution to preclude

Blue’s claim. We therefore turn our attention to Monroe.

      In Monroe, the Georgia Supreme Court considered whether a trial court’s

denial of a motion for directed verdict in an earlier criminal case served as a

binding determination of the existence of probable cause in a later civil action for

malicious prosecution. Monroe, 353 S.E.2d at 25. The court concluded it did. Id.

      It gave two reasons why. First, the court reasoned that if a judge in the

criminal case determined that sufficient evidence existed for a jury to find guilt of

a crime beyond a reasonable doubt, then probable cause—a far lower standard than

beyond a reasonable doubt—for the crime must have been established, if no “fraud

or corruption” occurred. Id. And second, the court determined that policy justified


                                         11
             Case: 17-11742     Date Filed: 08/28/2018   Page: 12 of 18


such a rule. In this respect, the court explained, “It is ‘the policy of the [Georgia]

courts that malicious prosecution suits are not favored. It is public policy to

encourage citizens to bring to justice those who are apparently guilty.’”

Id. (alteration omitted) (quoting Day Realty Assocs. v. McMillan, 277 S.E.2d 663,

664 (Ga. 1981)).

      Blue argues that the district court erred in applying the Monroe Rule to grant

summary judgment for Lopez. We agree.

      Federal law, not state law, governs the resolution of § 1983 claims. And

federal law does not allow the denial of a motion for directed verdict to serve as

conclusive evidence of probable cause.

      As we have previously noted, “a Fourth Amendment malicious prosecution

claim under § 1983 remains a federal constitutional claim, and its elements and

whether they are met ultimately are controlled by federal law.” Wood, 323 F.3d at

882. So although “courts historically have looked to the common law for guidance

as to the constituent elements of the claim,” Uboh v. Reno, 141 F.3d 1000, 1004

(11th Cir. 1998), “[w]hen malicious prosecution is brought as a federal

constitutional tort, the outcome of the case does not hinge on state law, but federal

law, and does not differ depending on the tort law of a particular state.” Wood, 323
F.3d at 882 n.17. Indeed, with respect to the very issue we consider here, we have

cited with approval the Second Circuit’s statement that the “federal law of


                                         12
             Case: 17-11742    Date Filed: 08/28/2018   Page: 13 of 18


probable cause—not state law—should determine whether a plaintiff has raised a

genuine issue of material fact with respect to a § 1983 malicious prosecution

claim.” Id. (quoting Green v. Montgomery, 219 F.3d 52, 60 n.2 (2d Cir. 2000)).

      If the rule were otherwise, the same malicious-prosecution claim brought as

a federal constitutional tort would result in different outcomes depending on the

state in which it was prosecuted. But a § 1983 malicious-prosecution claim is a

federal constitutional tort. It is therefore governed by federal law, so it will

produce the same outcome, regardless of the state in which it is brought. Since our

decision in Wood, we have reiterated this principle in other published cases. See,

e.g., Kjellsen, 517 F.3d at 1237; Grider v. City of Auburn, 618 F.3d 1240, 1256

(11th Cir. 2010).

      Here, however, the district court relied on state law instead of federal law to

resolve Blue’s malicious-prosecution claim. And in this case, the state law the

district court relied upon—the Monroe Rule—yields a resolution that federal law

does not allow. This is so for four reasons.

      First, the standard for denying a motion for directed verdict under Georgia

law does not in any way measure the quality of the evidence that allegedly

supports conviction. Under Georgia law, a court must deny a motion for directed

verdict in a criminal trial unless, in viewing the evidence in the light most

favorable to the government, no rational trier of fact could find the defendant


                                         13
             Case: 17-11742     Date Filed: 08/28/2018    Page: 14 of 18


guilty beyond a reasonable doubt. See Mack v. State, 529 S.E.2d 132, 134 (Ga.

2000). But significantly, in evaluating a motion for directed verdict, the court may

not make credibility determinations and may not weigh evidence. See Willis v.

State, 436 S.E.2d 204, 205-06 (Ga. 1993). So the criminal court’s denial of a

motion for directed verdict indicates nothing about the credibility, reliability, or

quality of the government’s evidence that the defendant committed a crime. And it

is possible that a jury in a later civil § 1983 malicious-prosecution case may

conclude that the very same evidence on which the court relied to deny a

defendant’s motion for directed verdict in the criminal case is unreliable or not

worthy of credence and therefore that no reasonable officer truly could have

believed that it supported a finding of probable cause.

      Nor does Monroe’s fraud-and-corruption exception account for this problem.

The Monroe Rule does not apply in the case of fraud or corruption. Under Georgia

law, the fraud-and-corruption exception pertains to the “perpetration of a fraud

upon the court” or the “intentional corruption of the criminal trial,” meaning, for

example, that someone involved in the prosecution bribed the judge to deny the

motion for directed verdict of acquittal. Akins v. Warren, 375 S.E.2d 605, 606 (Ga.

1989). But a jury evaluating a § 1983 malicious-prosecution claim may choose to

disbelieve a civil defendant based on far less than evidence that the defendant

engaged in a fraud on the court or that she intentionally corrupted the criminal trial.


                                          14
              Case: 17-11742     Date Filed: 08/28/2018   Page: 15 of 18


So the fraud-and-corruption exception to the Monroe Rule cannot render the Rule a

viable stand-in for a factual determination of whether probable cause actually

existed at the time of the prosecution.

      Second, a criminal court deciding a motion for directed verdict assesses the

evidence supporting conviction as it exists at a different point in time than the

point in time at which evidence supporting probable cause in a malicious-

prosecution claim is assessed. On a motion for directed verdict, the criminal court

must evaluate all of the evidence entered during the trial to determine whether a

reasonable jury could find the defendant guilty of the crime charged. But in a

malicious-prosecution case, the civil court measures whether the defendant had

probable cause to believe a crime occurred as of the beginning of the criminal

proceeding. See Kingsland, 382 F.3d at 1235. Whether we mark the beginning of

the criminal proceeding as of the time of arraignment, see id., or at the start of the

trial, the evidence existing at that time often differs in at least some respects from

the evidence adduced during trial. So if we allowed the denial of a motion for

directed verdict in the criminal trial to determine in the civil case whether probable

cause existed, we would be relying on a ruling that depended on different evidence

than that relevant to the inquiry in the civil case.

      Third, the functions of § 1983 and the Georgia malicious-prosecution action

differ. As we have noted, the Monroe Court acknowledged that Georgia law


                                           15
             Case: 17-11742     Date Filed: 08/28/2018   Page: 16 of 18


disfavors malicious-prosecution claims. See Monroe, 353 S.E.2d at 25. Section

1983, on the other hand, is not a disfavored cause of action. Rather, it was

designed to provide a broad remedy for violations of federally protected civil rights

such as those secured by the Fourth Amendment—including the right against

unlawful seizure as embodied in a malicious-prosecution claim. See e.g., Kalina v.

Fletcher, 522 U.S. 118, 123 (1997) (§ 1983 “is a codification of § 1 of the Civil

Rights Act of 1871”; the coverage of § 1983 is broad); Owen v. City of

Independence, 445 U.S. 622, 636 (1980) (§ 1983 provides a broad remedy for

violations of federally protected rights).     But where a directed verdict was

previously denied, the Monroe Rule begrudgingly allows for malicious-prosecution

claims to be brought under Georgia law only when an alleged victim of the

violation can prove fraud on the criminal court or corruption of the criminal trial.

Georgia law’s presumption disfavoring all malicious-prosecution claims—no

matter how meritorious—runs contrary to the remedial purpose of § 1983 and the

Fourth Amendment.

      And fourth, allowing application of the Monroe Rule to negate federal

claims where a defendant exercised his right to move for a directed verdict in a

criminal proceeding would lead to perverse results. A criminal defendant aware of

this rule might forego his right to move for a directed verdict in favor of preserving

a later Fourth Amendment claim for malicious prosecution. Indeed, had Blue not


                                         16
               Case: 17-11742       Date Filed: 08/28/2018      Page: 17 of 18


moved for a directed verdict in his criminal case, the district court could not have

granted Lopez’s motion for summary judgment on the grounds it did.

       For all of these reasons, a district court evaluating a motion for summary

judgment must apply only the federal summary-judgment standard in determining

whether summary judgment should be granted.4 A court may grant summary

judgment only when, after viewing all evidence in the light most favorable to the

non-moving party—in a § 1983 case, often the plaintiff—the court determines that

no genuine dispute of material fact exists, and the movant is entitled to judgment as

a matter of law. Strickland, 692 F.3d at 1154. Here, the district court never

applied this standard to the evidence of record. Consequently, we remand this

matter to the district court to apply the correct standard in the first instance.

                                              IV.

       We conclude that the district court erred in granting summary judgment for

Lopez based solely on the Monroe Rule. We therefore remand the case for further

proceedings, so the district court can address Lopez’s alternative arguments that


       4
          Despite Lopez’s arguments to the contrary, Jannuzzo v. Glock, Inc., 721 F. App’x 880
(11th Cir. 2018), does not require a different outcome. There, we upheld the district court’s
order dismissing the plaintiff’s complaint alleging, among other things, a § 1983 claim for
malicious prosecution. Noting that the criminal court had denied three motions for directed
verdict, we concluded that the plaintiff’s complaint failed to plausibly establish fraud or
corruption. Id. at 883. Jannuzzo is an unpublished decision and is not binding. 11th Cir. R. 36-
2. Nor did the plaintiff in Jannuzzo raise the issue of whether the Monroe Rule was inconsistent
with federal law, rendering it inapplicable to a § 1983 malicious-prosecution claim. As a result,
the panel in Jannuzzo was not faced with the question presented here, and the case is not
instructive.
                                               17
             Case: 17-11742     Date Filed: 08/28/2018   Page: 18 of 18


she established probable cause from the facts of the case and that she was entitled

to qualified immunity. We do not opine on the viability of Lopez’s arguments but

merely conclude that the denial of Blue’s motion for directed verdict in the

criminal case does not conclusively establish probable cause in this civil case.

      VACATED AND REMANDED.




                                         18